95 F.3d 1162
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nathaniel H. KOLMES and Harold F. Plemmons, Plaintiffs-Appellees,v.WORLD FIBERS CORPORATION, Defendant-Appellant,andWorld Elastic Corporation, Dean R. Andrews and Gregory V.Andrews, Defendants.
No. 96-1046.
United States Court of Appeals, Federal Circuit.
June 26, 1996.

APPEAL REINSTATED.
ON MOTION
ARCHER, Chief Judge.

ORDER

1
World Fibers Corporation (WFC) moves for leave to file its corrected brief out of time, with brief attached.  We treat WFC's motion as a motion for reconsideration of the court's March 29, 1996 order dismissing its appeal for failure to file a brief.  We treat Nathaniel H. Kolmes and Harold F. Plemmons' submission as a motion for leave to file an untimely opposition.  Counsel for WFC, Judith E. Garmon, moves for leave to withdraw.*


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) WFC's motion for leave to file its corrected brief out of time is granted.


4
(2) WFC's motion for reconsideration is granted.  The court's March 29, 1996 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.


5
(3) Kolmes' motion for leave to file an untimely opposition is granted.


6
(4) Ms. Garmon's motion for leave to withdraw is granted.


7
(5) WFC's reply brief, if it wishes to file one, is due within 14 days of the date of filing of this order.



*
 We note that Malcolm E. Whittaker has entered an appearance as principal counsel of record and has filed the present motions